The Motion to Dismiss Appeal, filed the 21st day of August, 1979, having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. 801, the Court finds:
1. That the final order of the Window Rock District Court, from which this appeal is taken, dated July 17, 1979, was amended nunc pro tunc upon the Court's own motion by order dated September 27, 1979, a copy of which is attached hereto and incorporated by reference.
2. That this appeal is, therefore, moot because petitioner-appellant's proper and more expeditous remedy is to refile this acton in the District Court.
Therefore, the appeal in the above-entitled matter, filed the 21st day of August, 1979, is DISMISSED.
*101Robert B. Walters
Acting Chief Justice of the Navajo Nation